                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  ROGER E. BROADWAY,                            )
                                                )        Case No. 3:19-cv-353
         Petitioner,                            )
                                                )        Judge Travis R. McDonough
  v.                                            )
                                                )        Magistrate Judge Debra C. Poplin
  KEVIN GENOVESE,                               )
                                                )
         Respondent.                            )


                                     JUDGMENT ORDER


        In accordance with the accompanying memorandum opinion, this action is DISMISSED

 as time barred. A certificate of appealability SHALL NOT issue. Because the Court

 CERTIFIED in the memorandum opinion that any appeal from this order would not be taken in

 good faith, should Petitioner file a notice of appeal, he is DENIED leave to appeal in forma

 pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.



                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT
    s/ John Medearis
   CLERK OF COURT




Case 3:19-cv-00353-TRM-DCP Document 10 Filed 06/08/20 Page 1 of 1 PageID #: 176
